Citation Nr: 0842925	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  08-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis.

2.  Entitlement to secondary service connection for a left 
hip disability, to include traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, 
which denied service connection for both left knee and left 
hip disabilities, among other things.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing, and, after a Statement of the Case has been 
filed, a timely filed Substantive Appeal, or Form 9.  See 38 
C.F.R. § 20.20 (2008).  The veteran submitted a valid NOD as 
to three issues: left knee disability, left hip disability as 
secondary to a left knee disability, and hypertension.  See 
id. § 20.201 (2008).  On his Form 9, however, the veteran 
listed only the left knee and left hip disability claims.  
See id. § 20.202 (2008).  The Board notes the veteran's 
authorized representative filed a statement in October 2008, 
in lieu of Form 646, listing only the two issues, a left knee 
disability and a left hip disability.  Thus, the veteran has 
perfected an appeal only as to the left knee and left hip 
claims.  See id. § 20.200, 20.202.  

The veteran was scheduled for a videoconference hearing on 
December 3, 2008, but did not appear and has offered no 
statement of good cause for missing the hearing.  See 
38 C.F.R. § 20.702(d) (2008).  As such, the Board will 
proceed as if the request for hearing has been withdrawn.  
See id.

The issue of secondary service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence linking any current 
left disability with an in-service injury or disease.


CONCLUSION OF LAW

Entitlement to service connection for a left knee disability 
is denied.  38 U.S.C. § 1110, 1112, 1131, 1133, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2005 gave the veteran both second- 
and third-element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication, this was not prejudicial to the veteran because 
he was subsequently provided adequate notice in May 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); 
Dingess, 19 Vet. App. at 484, 486.  Following this letter, 
the veteran responded in July 2006 that he had no further 
evidence to submit.  The RO adjudicated the case in February 
2008, issuing a statement of the case (SOC) nearly 2 years 
after the full notice.  This notice and readjudication cured 
any prior VCAA notice defects.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1324 (Fed. Cir. 2007).  

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims which are not now associated 
with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
veteran was afforded a medical examination in August 2006 to 
obtain an opinion as to whether his left knee disability can 
be directly attributed to service.  Thus, further examination 
or opinion is unnecessary because, at a minimum, there is no 
persuasive and competent evidence that the left knee 
disability may be associated with the veteran's military 
service, as discussed below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

As noted, the veteran claims service connection for a left 
knee disability, to include arthritis, and states he injured 
it during a 1980 road march in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b) (2008).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is currently diagnosed with a left knee 
disability, as reflected both in the VA examination and in 
numerous private records associated with the file.  See 
Hickson, 12 Vet. App. at 253.  The veteran stated, in an 
October 2005 letter, that his left knee injury occurred in 
1980 while on a road march, that he went to the clinic, and 
that he attended physical therapy for the knee.  The Board 
notes the veteran is already service-connected for right knee 
arthritis.

The Board has reviewed the veteran's SMRs and concludes, as 
did the VA examiner in August 2006, that there is no nexus 
between any in-service injury, complaint or treatment, and a 
current left knee disability.  See id.  An August 9, 1979 SMR 
states the veteran has a history of right knee 
chondromalacia.  An October 20, 1979 SMR states that the 
veteran's left knee was within normal limits and discusses 
right knee problems, including the need to rule out 
chondromalacia.  The Board notes that a March 19, 1980 SMR 
includes a note that the veteran's left leg hurt, along with 
a report of a sore right knee.  On examination of both knees, 
the doctor concluded there was no ecchymosis or soft tissue 
swelling on effusion, and noted a tender sub-patellar area.  
A March 27, 1980 note states that the left knee was normal on 
examination while there was chondromalacia of the right knee.  
An April 22, 1980 SMR specifically describes a right knee 
problem and records its etiology as a road march.  This SMR 
also reflects that the veteran has a follow-up examination 
with "ortho" on April 29.  There is an April 25, 1980 note 
of left knee chondromalacia with an orthopedic follow-up to 
occur on April 29; however, there are no other records of 
left knee chondromalacia and no record of any follow-up 
examination or treatment.  A May 29, 1980 note records right 
quadriceps and hamstring strengthening were needed so that 
they would equal the left side in strength.  This note made 
no mention of any left knee or leg complaint, injury, or 
treatment.  Between March 4, 1977, and May 29, 1980, the 
veteran's SMRs reflect 22 different complaints of right knee 
pain, one report of left leg pain, and one report of left 
knee chondromalacia.  The veteran's separation examination in 
May 1980 reflects no left knee complaints, injury, or 
disability.

Additionally, although there are medical records regarding 
the veteran's knee from 6 different doctors and one 
rehabilitation center, there is no mention in any of these 
records that the veteran injured his left knee during 
service.  To the contrary, the veteran reported a history of 
the knee problem in an October 22, 2004 record from ProRehab, 
as stemming from a 1990s fall down stairs.  This comports 
with a statement from his letter, though the letter also 
relates the injury resulting from the 1990 fall to a road 
march incident in 1980.

The August 2006 VA examiner reviewed the veteran's file and 
found no referrable complaints or notes of injury to the 
veteran's left knee in service, while he found numerous 
complaints and treatments for the right knee, including 
degenerative changes in that knee on x-ray.  The examiner saw 
nothing to substantiate the veteran's claim of an in-service 
left knee injury and concluded there was no nexus between an 
in-service injury and the veteran's current left knee 
disability.

The Board concludes there is no nexus between an in-service 
injury, diagnosis, complaint, or treatment to the veteran's 
left knee and his current left knee disability.  See Hickson, 
12 Vet. App. at 253.  The April 22, 1980 SMR specifically 
describes only right knee pain as a result of a road march, 
the very stressor the veteran claims injured his left knee.  
Though there are mentions of left leg pain on March 19, 1980, 
and an April 25, 1980 note diagnoses left knee chondromalacia 
with an order to follow-up, there is, however, no follow-up 
examination or treatment regarding the left knee, nor is 
there any note of left knee treatment in the SMRs.  
Additionally, no other document in the file supports the 
diagnosis of left knee chondromalacia and multiple other 
documents support the continual diagnosis of right knee 
chondromalacia.  Indeed, the May 1980 SMRs specifically 
discuss right knee disabilities, consistent with the March 
27, 1980 SMR's report of right, not left, knee 
chondromalacia.  The veteran's separation examination is 
devoid of any note regarding a left knee problem.  There is 
insufficient evidence of the combination of manifestations 
sufficient to identify the left knee disability as an entity 
or sufficient observation of it to establish chronicity 
during service.  See 38 C.F.R. § 3.303(b).  

Also, in numerous post-service treatment records for his left 
knee, the veteran has never related the knee disability to an 
in-service injury.  He does so for the first time after 
making his claim, in an October 2005 post-claim communication 
with the RO.  Finally, the VA examiner opined the veteran's 
current left knee disability cannot be related to an in-
service injury, diagnosis, treatment, or complaint.  

The Board has considered the evidence and the veteran's 
assertions.  While the veteran is competent to report what he 
has perceived, he is not a medical professional such that he 
can diagnose the etiology of his left knee disability.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board will give 
the veteran the benefit of the doubt when the evidence is 
equally for and against a claim; however, when, as here, the 
preponderance of the evidence is against the veteran's claim, 
the Board denies it.  See 38 U.S.C. § 5107(b).  Service 
connection for a left knee disability is denied.  See 38 
C.F.R. §§ 3.303, 3.304; Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran claims secondary service connection for a left 
hip disability, based on causation or aggravation by a knee 
disability.  A letter dated in June 2006 following hip 
replacement surgery states that the veteran's knee problems 
caused an antalgic gait which contributed to left hip pain.  
Based on this, it is possible the veteran's left hip 
disability could be attributed to his service-connected right 
knee arthritis.  Thus, under the rule in McLendon v. 
Nicholson, the veteran is entitled to a VA examination as to 
the etiology of the left hip disability.  20 Vet. App. 79, 81 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA examination regarding his left hip 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
should note in the examination report that 
he reviewed the claims folder if he does 
so.  A complete rationale for all opinions 
must be provided.

The examiner should determine whether it is 
at least as likely as not that any left hip 
disability was caused or aggravated by the 
service-connected right knee disability.  

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does 
not report for either examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


